Citation Nr: 9919779	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-49 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


REMAND

The veteran had verified active duty with the Army from May 
1949 to August 1952 and Coast Guard service from April 1956 
to February 1973.

In his VA Form 9 dated in November 1996, the veteran 
requested a personal hearing at the San Antonio VA Outpatient 
Clinic following receipt of additional records and in the 
event the rating decision remained unchanged.  The National 
Personnel Records Center notified the RO that no further 
records were available.  The RO notified the veteran of the 
adverse determination in a supplemental statement of the case 
dated in March 1999.  The record is silent as to whether the 
veteran was scheduled for a personal hearing.  This is a 
matter of due process that must be remedied prior to 
consideration of the issue on appeal.  38 C.F.R. § 20.700 
(1998).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should schedule the veteran for 
a hearing at the RO.  All letters 
relating to the scheduling of the 
hearing should be associated with the 
claims file.  

2. After the veteran has been afforded 
his due process right to a hearing at 
the RO, the case should be returned to 
the Board, if in order.  

The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




